Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for a semiconductor element and the lead frame are integrated with the flow-passage formation body to form a semiconductor sealing assembly by the resin sealing portion.  The semiconductor elements are arranged together with the lead frames in the gap portions in the plurality of positions.  The three or more cooling tubes are integrated with the semiconductor elements and the lead frames in the gap portions by the resin sealing portion in claim 1.
 	The semiconductor element and the lead frame are integrated with the flow-passage formation body to form a semiconductor sealing assembly by the resin sealing portion.  The cooling tubes that are adjacent to each other in the lamination direction are connected by a connecting portion that communicates between respective coolant flow passages.  The resin sealing portion also seals the connecting portion in claim 2.
	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.






AC/August 4, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897